                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KANYE WEST,
MICHELLE TIDBALL, and
FRED KRUMBERGER,

                       Plaintiffs,

               v.                                            Case No. 20-C-1348

WISCONSIN ELECTIONS COMMISSION,

                       Defendant.


                    DECISION AND ORDER GRANTING PLAINTIFFS’
                       MOTION TO REMAND TO STATE COURT


       Plaintiffs Kanye West, Michelle Tidball, and Fred Krumberger filed this action in the

Circuit Court of Brown County, Wisconsin for declaratory and injunctive relief challenging the

decision of Defendant Wisconsin Elections Commission that denied the application of West and

Tidball to have their names appear as candidates for President and Vice President, respectively, on

the State’s ballot for the November 3, 2020, general election. Plaintiffs allege that the Commission

violated state law in ruling that the nominating papers for West and Tidball were late because they

were delivered to a Commission Election Specialist at approximately 14 seconds after 5 p.m. on

August 4, 2020. State law requires that nomination papers be filed “not later than 5 p.m. on the

first Tuesday in August preceding a presidential election.” Wis. Stat. § 8.20(8)(am). Plaintiffs

seek a declaration that the Commission erroneously interpreted section 8.20(8)(am) and thereby

acted unconstitutionally in denying West and Tidball access to the ballot. Plaintiffs also seek an

injunction enjoining the Commission to accept the nomination papers of West and Tidball as

timely and directing the Commission to ensure their names appear on the November 2020 general




         Case 1:20-cv-01348-WCG Filed 09/03/20 Page 1 of 6 Document 31
election ballot as candidates for President and Vice President. The Commission removed the case

to this court on September 2, 2020. Plaintiffs have moved to remand the case to the Circuit Court

of Brown County. For the following reasons, the court grants Plaintiffs’ motion for remand.

                                       BACKGROUND

       Wisconsin Statute § 8.20(8)(am) provides, “[n]omination papers for independent

candidates for president and vice president, and the presidential electors designated to represent

them, may be circulated no sooner than July 1 and may be filed not later than 5 p.m. on the first

Tuesday in August preceding a presidential election.” The filing deadline here is August 4, 2020.

       According to the allegations of the complaint, on August 4, 2020, Lane Ruhland, a

representative of the West campaign, was in contact with the Commission staff regarding West’s

nomination papers, namely issues related to general compliance. The Commission staff advised

Ruhland in a phone conversation that day that the Commission office’s building at 212 East

Washington Avenue, Madison, Wisconsin would be locked and that the second layer of double

doors to the main floor of the building, which is the only access to the building, would also be

locked. Staff did not advise Ruhland that the Commission’s general compliance telephone number

she was using was not the phone number to contact Commission staff to open the building’s locked

doors. Later, Commission staff instructed Ruhland that when she arrived at the building, she was

to call the number found on the outside of the building and a Commission staff member would

come down to the main floor to unlock the doors.

       Ruhland and two other West nominating petition coordinators arrived at the Commission

building before 5:00 p.m. Ruhland searched for the number outside the building to call to have

Commission staff unlock the doors and get access to the building. Once she found the phone

number, she called the number to gain access to the locked building before 5:00 p.m. A



                                                2

         Case 1:20-cv-01348-WCG Filed 09/03/20 Page 2 of 6 Document 31
Commission Election Specialist unlocked the inner layer of double doors on the main floor of the

building and allowed Ruhland and the two other West campaign representatives access to the

building. The Commission Election Specialist accepted the West nominating papers as “not later

than 5 p.m.” but later found the acceptance to be late based on an estimated time of delivery of

5:00.14.     Plaintiffs contend that the locked doors impeded access for candidates and their

supporters to timely deliver their nominating papers and that the Commission failed to keep

accurate track of time when approaching the time deadline for the submission of the nomination

papers.

                                             ANALYSIS

          A defendant in state court may remove a civil action to the federal district court embracing

the place where the action is pending if the district court has original jurisdiction over the action.

28 U.S.C. § 1441(a). If original jurisdiction is lacking, the court must remand the case to state

court. 28 U.S.C. § 1447(c). Federal courts are courts of limited jurisdiction that possess only that

power authorized by the Constitution and statute. Exxon Mobil Corp. v. Allapattah Servs., Inc.,

545 U.S. 546 (2005).        “The party seeking removal has the burden of establishing federal

jurisdiction, and federal courts should interpret the removal statute narrowly, resolving any doubt

in favor of the plaintiff’s choice of forum in state court.” Schur v. L.A. Weight Loss Ctrs., Inc.,

577 F.3d 752, 758 (7th Cir. 2009). The parties in this case are not completely diverse, so if federal

jurisdiction exists, it must arise under 28 U.S.C. § 1331, which confers original jurisdiction on

district courts over cases “arising under” federal law.

          The presence or absence of federal question jurisdiction is governed by the “well-pleaded

complaint rule,” which provides that “federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded complaint.” Citadel Sec., LLC v. Chi. Bd.



                                                   3

           Case 1:20-cv-01348-WCG Filed 09/03/20 Page 3 of 6 Document 31
Options Exch., Inc., 808 F.3d 694, 701 (7th Cir. 2015) (alterations omitted) (quoting Rivet v.

Regions Bank of La., 522 U.S. 470, 474 (1998)). The well-pleaded complaint rule allows a court

to “look past the words of a complaint to determine whether the allegations, no matter how the

plaintiff casts them, ultimately involve a federal question.” Ohio ex rel. Skaggs v. Brunner, 549

F.3d 468, 475 (6th Cir. 2008). It is well established that “the mere presence of a federal issue in a

state cause of action does not automatically confer federal-question jurisdiction.” Merrell Dow

Pharms., Inc. v. Thompson, 478 U.S. 804, 813 (1986). “[F]ederal jurisdiction over a state law

claim will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and

(4) capable of resolution in federal court without disrupting the federal-state balance approved by

Congress.” Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 466

(7th Cir. 2015) (citation omitted).

        Plaintiffs’ claim in this case does not present a substantial federal question. While

Plaintiffs seek a declaration that the Commission acted unconstitutionally and violated Article II,

Section 1, clause 2 of the United States Constitution, that provision reads: “Each State shall

appoint, in such Manner as the Legislature thereof may direct, a Number of Electors” for President

and Vice President. In other words, Article II simply states that the election of federal officers is

governed by state law. Plaintiffs’ constitutional claim is nothing more than the allegation that the

Commission violated state law.         Plaintiffs assert that the Commission’s interpretation and

application of section 8.20(8)(am) is in error. Their dispute is over the statutory interpretation of

“not later than 5 p.m.” As a result, the case arises under state, not federal, law and this court lacks

jurisdiction to decide it. Any decision rendered by this court would be vacated by the Court of

Appeals as unenforceable and void for lack of federal jurisdiction.




                                                   4

         Case 1:20-cv-01348-WCG Filed 09/03/20 Page 4 of 6 Document 31
       That is precisely what the Sixth Circuit did in the similar case of Skaggs v. Brunner. There,

two Franklin County voters filed a state court action against the Ohio Secretary of State and the

county board of elections challenging the Secretary’s finding that 1,000 provisional ballots that

did not contain the printed name or signature of the voter nevertheless complied with state law.

After removal, the district court denied a motion to remand the case for lack of federal jurisdiction

and ordered that the disputed ballots be counted. 549 F.3d at 471–72. The plaintiffs appealed, and

the Court of Appeals vacated the district court’s decision for lack of jurisdiction. Although, unlike

this case, the complaint in Skaggs expressly disclaimed any reliance on federal law, the court did

not find such disclaimer controlling and carefully analyzed the possible bases for federal

jurisdiction, finding each insufficient. Id. at 475. Notably, the court pointed out that even if the

Secretary had authority to remove the action to federal court, it would likely have sought the Ohio

Supreme Court’s input on the meaning of these state-law provisions by certifying the questions to

that court to consider them in the first instance. As the court explained:

       No federal court has the final say on what Ohio law means. Even a decision by the
       highest federal court, the United States Supreme Court, about the meaning of an
       Ohio law has no more binding authority on the Ohio Supreme Court than a decision
       of the Michigan Supreme Court or for that matter any other court. The threshold
       question in this case is what Ohio law means. And the stakes of this dispute—one
       federal and two state legislative races—make it quite sensible, even aside from the
       intricacies of the removal doctrine, to find out what the ultimate arbiter of Ohio law
       has to say about the matter before, rather than after, the provisional-vote-counting
       process has been irreversibly conducted during this election season.

Id. at 472; see also Oliver v. Lewis, 891 F. Supp. 2d 839, 846–47 (S.D. Tex. 2012) (remanding

district attorney candidate’s challenge to party’s refusal to include his name on ballot to state court

for lack of federal jurisdiction). The same reasoning applies here. The courts of the State of

Wisconsin are the proper forum to decide issues of first impression arising under state law, even

state law that governs federal elections.



                                                  5

         Case 1:20-cv-01348-WCG Filed 09/03/20 Page 5 of 6 Document 31
       The Commission has failed to carry its burden of demonstrating that Plaintiffs’ state law

claim raises a substantial federal issue. Plaintiffs’ motion to remand the case to state court must

therefore be granted.

                                        CONCLUSION

       For these reasons, Plaintiffs’ motion for remand (Dkt. No. 19) is GRANTED and the

remaining motions are DENIED as moot. The case is hereby REMANDED to state court. The

Clerk is directed to mail a certified copy of this order the Clerk of the Circuit Court of Brown

County.

       SO ORDERED at Green Bay, Wisconsin this 3rd day of September, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                6

          Case 1:20-cv-01348-WCG Filed 09/03/20 Page 6 of 6 Document 31
